EXHIBIT 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 17,
2003 by and between Hi-Tech Pharmacal Co., Inc., a Delaware corporation (the
“Company”) and the purchasers identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to sell to the Purchasers, and the
Purchasers, severally and not jointly, desire to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

 

ARTICLE I

DEFINITIONS

 

1.1    Definitions.    In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“8-K Filing” has the meaning set forth in Section 4.5.

 

“Additional Investment Rights” means the Company Additional Investment Rights
issued and sold by the Company under this Agreement in the form of Exhibit A.

 

“Advice” has the meaning set forth in Section 6.5.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Additional Investment Rights pursuant to Section 2.1.

 

“Closing Date” means the date of the closing.

 

“Company Counsel” means Tashlik, Kreutzer, Goldwyn & Crandell P.C., counsel to
the Company.

 

“Company Securities” means the Company Shares and the Underlying Shares.



--------------------------------------------------------------------------------

“Company Shares” means an aggregate of 860,000 shares of Common Stock, which are
being issued and sold by the Company to the Purchasers at the Closing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Disclosure Materials” has the meaning set forth in Section 3.1.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Effectiveness Period” has the meaning set forth in Section 6.1.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means August 16, 2003.

 

“Indemnified Party” has the meaning set forth in Section 6.4.

 

“Indemnifying Party” has the meaning set forth in Section 6.4.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Lead Purchaser” means Mainfield Enterprises, Inc.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“LP Counsel” means Proskauer Rose LLP, counsel to the Lead Purchaser, or any
other counsel selected by the Lead Purchaser.

 

“Material Adverse Effect” has the meaning set forth in Section 3.1.

 

“Material Permits” has the meaning set forth in Section 3.1.

 

2



--------------------------------------------------------------------------------

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities, including without limitation all
Additional Investment Rights.

 

“Per Unit Purchase Price” means $29.21.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Related Person” has the meaning set forth in Section 4.7.

 

“Required Effectiveness Date” means October 15, 2003.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1.

 

“Shares” means shares of the Company’s Common Stock.

 

3



--------------------------------------------------------------------------------

“Short Sale” has the meaning set forth in Section 3.2.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the NASDAQ National Market (or any successor thereto), or (c) if
trading ceases to occur on the NASDAQ National Market (or any successor
thereto), any Business Day.

 

“Trading Market” means the Nasdaq National Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Additional Investment Rights
and the Transfer Agent Instructions and any other document or agreements
executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer and Trust Company.

 

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit B, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Additional Investment Rights.

 

“Unit” means one Share and an Additional Investment Right to acquire 0.3 of a
share of Common Stock.

 

 

ARTICLE II

PURCHASE AND SALE

 

2.1    Closing.    Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of Units set forth opposite such Purchaser’s name on Schedule A
hereto at the Per Unit Purchase Price. The Closing shall take place at the
offices of Proskauer Rose LLP immediately following the execution hereof, or at
such other location or time as the parties may agree.

 

2.2    Closing Deliveries.

 

(a)    At the Closing, the Company shall deliver or cause to be delivered to
each Purchaser the following:

 

(i)    one or more stock certificates, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing such

 

4



--------------------------------------------------------------------------------

number of Shares equal to the number Units set forth opposite such Purchaser’s
name on Schedule A hereto, registered in the name of such Purchaser;

 

(ii)    an Additional Investment Right, registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire such
number of Underlying Shares set forth opposite such Purchaser’s name on Schedule
A hereto, on the terms set forth therein;

 

(iii)    a legal opinion of Company Counsel, in the form of Exhibit C, executed
by such counsel and delivered to the Purchasers; and

 

(iv)    duly executed Transfer Agent Instructions in the form of Exhibit B
acknowledged by the Company’s transfer agent.

 

(b)    At the Closing, each Purchaser shall deliver or cause to be delivered to
the Company the purchase price set forth opposite such Purchaser’s name on
Schedule A hereto, in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing to such Purchaser by the
Company for such purpose.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1    Representations and Warranties of the Company.    The Company hereby
represents and warrants to the Purchasers as follows:

 

(a)    Subsidiaries.    The Company has no direct or indirect Subsidiaries,
except as set forth on Schedule 3.1(a). Except as disclosed in Schedule 3.1(a),
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.

 

(b)    Organization and Qualification.    Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation or bylaws. Each of
the Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (i)
adversely affect the legality, validity or enforceability of any Transaction
Document, (ii) have or result in a material adverse effect on the results of
operations, assets, prospects, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole on a consolidated basis, or
(iii) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under any of the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

 

5



--------------------------------------------------------------------------------

(c)    Authorization; Enforcement.    The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

(d)    No Conflicts.    The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate of incorporation or bylaws, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, except to the extent that
such conflict, default or termination right could not reasonably be expected to
have a Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject), or by which any property or asset of the Company or a
Subsidiary is bound or affected.

 

(e)    Issuance of the Company Securities.    The Company Securities (including
the Underlying Shares) are duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens (except for
restrictions under applicable securities laws) and shall not be subject to
preemptive rights or similar rights of stockholders. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable upon exercise of the Additional Investment Rights.

 

(f)    Capitalization.    The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is as set forth in the
“SEC Reports” as that term is defined in Section 3.1(g) below, as of the date of
each SEC Report and as of July 14, 2003 is as set forth in Schedule 3.1(f). All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in Schedule 3.1(f), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or

 

6



--------------------------------------------------------------------------------

obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock. Except as set forth on Schedule 3.1(f), there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) and the issue and sale of
the Company Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. To the knowledge of
the Company, except as specifically disclosed in Schedule 3.1(f), no Person or
group of related Persons beneficially owns (as determined pursuant to Rule 13d-3
under the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock, ignoring for such purposes any limitation on the
number of shares of Common Stock that may be owned at any single time.

 

(g)    SEC Reports; Financial Statements.    The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials (together with any materials filed by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has delivered to the Lead
Purchaser true, correct and complete copies of all SEC Reports filed within the
10 days preceding the date hereof. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial year-end audit adjustments and to the fact
that they may not contain footnotes required by GAAP. All material agreements to
which the Company is a party or to which the property or assets of the Company
are subject are included as part of or specifically identified in the SEC
Reports.

 

(h)    Material Changes.    Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports or in Schedule 3.1(h), (i) there has been no event, occurrence
or development that, individually or in

 

7



--------------------------------------------------------------------------------

the aggregate, has had or that could result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, except as
disclosed in its SEC Reports, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.

 

(i)    Absence of Litigation.    Except as set forth in Schedule 3.1(i), there
is no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries that could, individually or in the aggregate,
have a Material Adverse Effect. Schedule 3.1(i) contains a complete list and
summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
Subsidiaries that could individually or in the aggregate, have a Material
Adverse Effect.

 

(j)    Compliance.    To the Company’s knowledge, neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), the Company has not received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or result in a Material
Adverse Effect.

 

(k)    Title to Assets.    The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.

 

(l)    Certain Fees.    Except for the fees to Banc of America Securities LLC,
all of which are payable to registered broker-dealers, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions

 

8



--------------------------------------------------------------------------------

contemplated by this Agreement, and the Company has not taken any action that
would cause any Purchaser to be liable for any such fees or commissions.

 

(m)    Private Placement.    Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Company Securities by means of any form of general solicitation or advertising.
Neither the Company nor any of its Affiliates nor any person acting on the
Company’s behalf has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any security under circumstances that would (i) eliminate the availability
of the exemption from registration under Regulation D under the Securities Act
in connection with the offer and sale by the Company of the Company Securities
as contemplated hereby or (ii) cause the offering of the Company Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market. The Company is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Company is not a United States real property holding
corporation within the meaning of the Foreign Investment in Real Property Tax
Act of 1980.

 

(n)    Form S-3 Eligibility.    The Company is eligible to register its Common
Stock for resale by the Purchasers using Form S-3 promulgated under the
Securities Act.

 

(o)    Listing and Maintenance Requirements.    The Company has not, in the two
years preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all
listing and maintenance requirements of the Nasdaq Stock Market, Inc. applicable
to the Company.

 

(p)    Registration Rights.    Except as described in Schedule 3.1(p), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority that have not
been satisfied.

 

(q)    Application of Takeover Protections.    There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Company Securities and the Purchasers’ ownership of
the Company Securities.

 

(r)    Disclosure.    The Company confirms that neither it nor, to its
knowledge, any other Person acting on its behalf, has provided any of the
Purchasers or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information. The Company understands and
confirms that each of the Purchasers will rely on the

 

9



--------------------------------------------------------------------------------

foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2.

 

(s)    Acknowledgment Regarding Purchasers’ Purchase of Company
Securities.    The Company acknowledges and agrees that each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser with respect to
this Agreement and the transactions contemplated hereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any other Purchaser (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
any Purchaser or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Purchaser’s purchase of the Company Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(t)    Patents and Trademarks.    The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.

 

(u)    Insurance.    The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(v)    Regulatory Permits.    The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC

 

10



--------------------------------------------------------------------------------

Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

(w)    Transactions With Affiliates and Employees.    Except as set forth in
Schedule 3.1(w) and except as set forth in the SEC Reports filed at least ten
days prior to the date hereof, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.

 

3.2    Representations and Warranties of the Purchasers.    Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows:

 

(a)    Organization; Authority.    Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The purchase by such Purchaser of the Shares and the Additional Investment
Rights hereunder has been duly authorized by all necessary action on the part of
such Purchaser. This Agreement has been duly executed and delivered by such
Purchaser and constitutes the valid and binding obligation of such Purchaser,
enforceable against it in accordance with its terms.

 

(b)    Investment Intent.    Such Purchaser is acquiring the Company Securities
as principal for its own account for investment purposes only and not with a
view to or for distributing or reselling such Company Securities or any part
thereof, without prejudice, however, to such Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Company Securities pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Purchaser
to hold Company Securities for any period of time. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Company Securities.

 

(c)    Purchaser Status.    At the time such Purchaser was offered the Shares
and the Additional Investment Rights, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(d)    Experience of such Purchaser.    Such Purchaser, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company Securities, and has so
evaluated the merits and risks of such

 

11



--------------------------------------------------------------------------------

investment. Such Purchaser is able to bear the economic risk of an investment in
the Company Securities and, at the present time, is able to afford a complete
loss of such investment. The Purchaser understands that its investment in the
Company Securities involves a high degree of risk.

 

(e)    Access to Information.    Such Purchaser acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Company Securities and the merits and risks of investing in the
Company Securities; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents.

 

(f)    Certain Trading Limitations.    Each Purchaser agrees that beginning on
the date hereof until the earlier to occur of (a) 90 days from the Closing Date
and (b) the effective date of the Registration Statement to be filed in
connection with the sale of the Company Shares, it will not enter into any Short
Sales. For purposes of this Section 3.2(f), a “Short Sale” by a Purchaser means
a sale of Common Stock that is marked as a short sale and that is executed at a
time when such Purchaser has no equivalent offsetting long position in the
Common Stock. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all Options
then held by such Purchaser (assuming that such Options were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments scheduled to take
effect in the future) shall be deemed to be held long by such Purchaser.

 

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1    Transfer Restrictions.

 

(a)    Company Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws. In connection with any
transfer of Company Securities other than pursuant to an effective registration
statement or to the Company or pursuant to Rule 144(k), except as otherwise set
forth herein, the Company may require the transferor to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act. The
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion (unless

 

12



--------------------------------------------------------------------------------

otherwise required by its transfer agent), any transfer of Company Securities by
a Purchaser to an Affiliate of such Purchaser, provided that the transferee
agrees to be bound by all of the applicable provisions of the Transaction
Documents, including the representations of the Purchaser, and certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.

 

(b)    The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing Company
Securities:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] MAY BE PLEDGED IN COMPLIANCE WITH APPLICABLE LAWS AND IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY SUCH SECURITIES.

 

Certificates evidencing Company Securities shall not be required to contain such
legend or any other legend (i) while a Registration Statement covering the
resale of such Company Securities is effective under the Securities Act, or (ii)
following any sale of such Company Securities pursuant to Rule 144, or (iii) if
such Company Securities are eligible for sale under Rule 144(k) or have been
sold pursuant to an effective registration statement, or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Commission). The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company’s transfer agent on
the Effective Date. Following the Effective Date or at such earlier time as a
legend is no longer required for certain Company Securities, the Company will no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such Company Securities and an opinion of counsel to the extent required by
Section 4.1(a), deliver or cause to be delivered to such Purchaser a certificate
representing such Company Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. For so long as any Purchaser owns Company
Securities, the Company will not effect or publicly announce its intention to
effect any exchange, recapitalization or other transaction that effectively
requires or rewards physical delivery of certificates evidencing the Common
Stock.

 

13



--------------------------------------------------------------------------------

(c)    The Company acknowledges and agrees that a Purchaser may from time to
time pledge or grant a security interest in some or all of the Company
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Company Securities and, if required under
the terms of such agreement, loan or arrangement, such Purchaser may transfer
pledged or secured Company Securities to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of the pledgee, secured party or pledgor shall be required in connection
therewith (unless otherwise required by the Company’s transfer agent). Further,
no notice shall be required of such pledge. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Company Securities may reasonably request in
connection with a pledge or transfer of the Company Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

 

4.2    Furnishing of Information.    As long as any Purchaser owns Company
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. Upon the request of any Purchaser, the Company shall deliver to
such Purchaser a written certification of a duly authorized officer as to
whether it has complied with the preceding sentence. As long as any Purchaser
owns Company Securities, if the Company is not required to file reports pursuant
to such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with paragraph (c) of Rule 144 such information as is
required for the Purchasers to sell the Company Securities under Rule 144. The
Company further covenants that it will take such further action as any holder of
Company Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.

 

4.3    Integration.    The Company shall not, and shall use its best efforts to
ensure that no Affiliate thereof shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) in any transaction that would be integrated with the
offer or sale of the Company Securities in a manner that would require the
registration under the Securities Act of the sale of the Company Securities to
the Purchasers or that would be integrated with the offer or sale of the Company
Securities for purposes of the rules and regulations of any Trading Market.

 

4.4    Reservation of Securities.    The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

 

4.5    Subsequent Placements.

 

(a)    From the date hereof until 30 Trading Days after the Effective Date (the
“Blockout Period”), the Company will not, directly or indirectly, offer, sell,
grant any option to

 

14



--------------------------------------------------------------------------------

purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”), except as set forth
in Section 4.5(e).

 

(b)    [Reserved]

 

(c)    Following the Effective Date, the Blockout Period set forth in Section
4.5(a) above shall be extended for the number of Trading Days during such period
in which (i) trading in the Common Stock is suspended by any Trading Market,
(ii) the Registration Statement is not effective, or (iii) the prospectus
included in the Registration Statement may not be used by the Purchasers for the
resale of Registrable Securities thereunder.

 

(d)    From the end of the Blockout Period until the one year anniversary
thereof, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 4.5(d),
except as set forth in Section 4.5(e).

 

(i)    The Company shall deliver to each Purchaser a written notice (the
“Offer”) of any proposed or intended issuance or sale or exchange of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer shall (w) identify and describe the Offered Securities, (x) describe
the price and other terms upon which they are to be issued, sold or exchanged,
and the number or amount of the Offered Securities to be issued, sold or
exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with each Purchaser (A) a pro rata
portion of 30% of the Offered Securities based on such Purchaser’s pro rata
portion of the aggregate purchase price paid by the Purchasers for all of the
Company Shares purchased hereunder (the “Basic Amount”), and (B) with respect to
each Purchaser that elects to purchase its Basic Amount, any additional portion
of the Offered Securities attributable to the Basic Amounts of other Purchasers
as such Purchaser shall indicate it will purchase or acquire should the other
Purchasers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”).

 

(ii)    To accept an Offer, in whole or in part, a Purchaser must deliver a
written notice to the Company prior to the end of the seven (7) Trading Day
period of the Offer, setting forth the portion of the Purchaser’s Basic Amount
that such Purchaser elects to purchase and, if such Purchaser shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Purchaser elects to purchase (in either case, the “Notice of Acceptance”).
If the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then each Purchaser who has set forth an
Undersubcription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), each

 

15



--------------------------------------------------------------------------------

Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase on that portion of the Available Undersubscription Amount as the
Basic Amount of such Purchaser bears to the total Basic Amounts of all
Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Board of Directors to the extent its deems reasonably necessary.

 

(iii)    The Company shall have five (5) Trading Days from the expiration of the
period set forth in Section 4.5(d)(ii) above to issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer (if so described therein) and only upon terms
and conditions (including, without limitation, unit prices and interest rates)
that are not more favorable to the acquiring person or persons or less favorable
to the Company than those set forth in the Offer.

 

(iv)    In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.5(d)(iii) above), then each Purchaser may, at its sole option within 1
Trading Day after written notice thereof and in its sole discretion, reduce the
number or amount of the Offered Securities specified in its Notice of Acceptance
to an amount that shall be not less than the number or amount of the Offered
Securities that the Purchaser elected to purchase pursuant to Section 4.5(d)(ii)
above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Offered Securities the Company actually proposes to issue, sell or
exchange (including Offered Securities to be issued or sold to Purchasers
pursuant to Section 4.5(d)(ii) above prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Purchaser so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Purchasers in accordance with Section 4.5(d)(i) above.

 

(v)    Upon the closing of the issuance, sale or exchange of all or less than
all of the Refused Securities, the Purchasers shall acquire from the Company,
and the Company shall issue to the Purchasers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4.5(d)(iv) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.

 

(vi)    Any Offered Securities not acquired by the Purchasers or other persons
in accordance with Section 4.5(d)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.

 

16



--------------------------------------------------------------------------------

(e)    The restrictions contained in paragraphs (a) and (d) of this Section 4.5
shall not apply to (A) any issuance of Common Stock or grant of Options to
employees, officers, directors of or consultants or advisors to the Company, in
each case, pursuant to a stock-based plan duly approved by the Company’s board
of directors; (B) upon exercise, conversion or exchange of any Common Stock
Equivalents described in Schedule 3.1(f) (provided that such exercise or
conversion occurs in accordance with the terms thereof, without amendment or
modification); (C) the issuance of securities pursuant to the Company’s bona
fide acquisition of another corporation, or all or a portion of its assets, by
merger, purchase of assets or stock or other corporate reorganization in each
case, as approved by the Company’s board of directors and not for the principal
purpose of raising cash; (D) the issuance of securities in connection with a
bona fide joint venture or development agreement or strategic partnership or
similar agreement approved by the Company’s board of directors, a primary
purpose of which is not to raise equity capital; or (E) any bona-fide
underwritten public offering with an underwriter with proceeds to the Company in
excess of $20 million.

 

4.6    Securities Laws Disclosure; Publicity.    The Company shall, on the
Closing Date, issue a press release reasonably acceptable to the Lead Purchaser
disclosing all material terms of the transactions contemplated hereby. On or
before 8:30 a.m., Eastern Standard time, on the first Trading Day following the
Closing Date, the Company shall file a Current Report on Form 8-K with the
Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the form of Additional Investment
Rights, in the form required by the Exchange Act. Thereafter, the Company shall
timely file any filings and notices required by the Commission or applicable law
with respect to the transactions contemplated hereby and provide copies thereof
to the Purchasers promptly after filing. Except with respect to the 8-K Filing
(a copy of which will be provided to the Purchasers for their review as early as
practicable prior to its filing), the Company shall, at least two Trading Days
prior to the filing or dissemination of any disclosure required by this
paragraph, provide a copy thereof to the Purchasers for their review. The
Company and the Lead Purchaser shall consult with each other in issuing any
press releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and no party shall issue
any such press release or otherwise make any such public statement, filing or
other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except to the
extent such disclosure (but not any disclosure as to the controlling Persons
thereof) is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure. The
Company shall not, and shall use its reasonable best efforts to cause each of
its officers, directors, employees and agents not to, provide any Purchaser with
any material nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing without the express
written consent of such Purchaser. In the event of a breach of the foregoing
covenant by the Company or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser shall have the right to make a

 

17



--------------------------------------------------------------------------------

public disclosure, in the form of a press release or otherwise, of such material
nonpublic information without the prior approval by the Company or any of its or
their respective officers, directors, employees or agents. No Purchaser shall
have any liability to the Company or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure. Subject to
the foregoing, neither the Company nor any of the Purchasers shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Lead Purchaser shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Each press
release disseminated during the 12 months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.

 

4.7    Use of Proceeds.    The Company shall use the net proceeds from the sale
of the Company Securities hereunder for acquisitions, research and development
and general corporate purposes.

 

4.8    Reimbursement.    If any Purchaser or any of its Affiliates or any
officer, director, partner, controlling person, employee or agent of a Purchaser
or any of its Affiliates (a “Related Person”) becomes involved in any capacity
in any Proceeding brought by or against any Person in connection with or as a
result of the transactions contemplated by the Transaction Documents (other than
relating to the Registration Statement, the Prospectus or any other matter
covered by the indemnity in Article VI hereof), the Company will indemnify and
hold harmless such Purchaser or Related Person for its reasonable legal and
other expenses (including the reasonable costs of any investigation, preparation
and travel) and for any Losses incurred in connection therewith, if and as such
expenses or Losses are actually incurred, excluding only Losses that result
directly from such Purchaser’s or Related Person’s gross negligence or willful
misconduct or as a result of any material breach by such Purchaser of any of the
representations, warranties or covenants made by such Purchaser in this
Agreement or any other Transaction Document. In addition, the Company shall
indemnify and hold harmless each Purchaser and Related Person from and against
any and all Losses, if and as actually incurred, arising out of or relating to
any breach by the Company of any of the representations, warranties or covenants
made by the Company in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach. The
conduct of any Proceedings for which indemnification is available under this
paragraph shall be governed by Section 6.4(c) below. The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Purchasers and any such Related Persons. The Company also
agrees that neither the Purchasers nor any Related Persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company in connection with or as a result of the transactions
contemplated by the Transaction Documents, except to the extent that any Losses
incurred by the Company or result from the gross negligence or willful
misconduct of the applicable Purchaser or Related Person in

 

18



--------------------------------------------------------------------------------

connection with such transactions or as a result of any material breach by such
Purchaser of any of the representations, warranties or covenants made by such
Purchaser in this Agreement or any other Transaction Document. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys fees and
expenses) actually incurred. Without limiting the generality of the foregoing,
the Company specifically agrees to reimburse the Purchasers on demand for all
actually incurred costs of enforcing the indemnification obligations in this
paragraph.

 

4.9    Restrictions on Purchasers.    Each Purchaser agrees that for a period of
18 months from the date of this Agreement, such Purchaser shall not (i) own, on
any particular Trading Day, more than 20% or more of the total number of issued
and outstanding Shares of the Company; (ii) initiate or participate with a
“group” within the meaning of Section 13(d)(3) of the Exchange Act (a) any
tender or exchange offer, merger or other business combination involving the
Company or any of its Subsidiaries; (b) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its Subsidiaries; or (c) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Commission) or consents to vote
any voting securities of the Company; or (iii) act alone or participate with a
“group” within the meaning of Section 13(d)(3) of the Exchange Act, to seek to
control the Board of Directors of the Company. Notwithstanding anything to the
contrary in this Section 4.9, (i) the restrictions set forth in this Section 4.9
shall not apply to transactions, events or actions recommended by the Board of
Directors of the Company and (ii) no Purchaser shall be restricted or prevented
from voting its Shares freely with other holders of Common Stock in any of the
transactions, events or actions described in this Section 4.9.

 

 

ARTICLE V

CONDITIONS

 

5.1    Conditions Precedent to the Obligations of the Purchasers.    The
obligation of each Purchaser to acquire Company Securities at the Closing is
subject to the satisfaction or waiver by such Purchaser, at or before the
Closing, of each of the following conditions:

 

(a)    Representations and Warranties.    The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing as though made on and as of such
date; and

 

(b)    Performance.    The Company and each other Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

 

5.2    Conditions Precedent to the Obligations of the Company.    The obligation
of the Company to sell Company Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

19



--------------------------------------------------------------------------------

(a)    Representations and Warranties.    The representations and warranties of
the Purchasers contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date; and

 

(b)    Performance.    The Purchasers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing.

 

 

ARTICLE VI

REGISTRATION RIGHTS

 

6.1    Shelf Registration

 

(a)    As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith as the Purchasers
may consent) and shall contain (except if otherwise directed by the Purchasers)
the “Plan of Distribution” attached hereto as Exhibit D.

 

(b)    Subject to the receipt by the Company of the legal name of each Purchaser
and the number of Company Securities beneficially owned by each such Purchaser,
the Company shall use commercially reasonable efforts to cause the Registration
Statement to be declared effective by the Commission as promptly as possible
after the filing thereof, but in any event on or prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the date that all Registrable Securities covered by such Registration Statement
have been sold or can be sold publicly under Rule 144(k) (the “Effectiveness
Period”).

 

(c)    The Company shall notify each Purchaser in writing promptly (and in any
event within one Business Day) after receiving notification from the Commission
that the Registration Statement has been declared effective.

 

(d)    Upon the occurrence of any Event (as defined below) and on every monthly
anniversary thereof until the applicable Event is cured, as partial relief for
the damages suffered therefrom by the Purchasers (which remedy shall not be
exclusive of any other remedies available under this Agreement, at law or in
equity), the Company shall pay to each Purchaser an amount in cash, as
liquidated damages and not as a penalty, equal to 0.25% of the aggregate
purchase price paid by such Purchaser hereunder for the first month, 0.5% for
the second month and 1% for each month thereafter. The payments to which a
Purchaser shall be entitled pursuant to this Section 6.1(d) are referred to
herein as “Event Payments”. Any Event Payments payable pursuant to the terms
hereof shall apply on a pro-rata basis for any portion of a month prior to the
cure of an Event. In the event the Company fails to make Event Payments in a
timely manner,

 

20



--------------------------------------------------------------------------------

such Event Payments shall bear interest at the rate of 1% per month (prorated
for partial months) until paid in full.

 

For such purposes, each of the following shall constitute an “Event”:

 

(i)    the Registration Statement is not filed on or prior to the Filing Date or
is not declared effective on or prior to the Required Effectiveness Date;
provided, however, that for the purposes of the Event Payment under this Section
6.1(d) only, the Company shall have an additional 30 days to cure the failure to
declare the Registration Statement effective on or prior to the Required
Effectiveness Date before such Event Payment is due to the Purchasers under this
Section 6.1(d);

 

(ii)    after the Effective Date, a Purchaser is not permitted to sell
Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason for seven or
more consecutive Trading Days or more than 20 Trading Days in any twelve-month
period;

 

(iii)    the Common Stock is not listed or quoted, or is suspended from trading,
on an Eligible Market for a period of three consecutive Trading Days;

 

(iv)    the Company fails for any reason to deliver a certificate evidencing any
Securities to a Purchaser within five Trading Days after delivery of such
certificate is required pursuant to any Transaction Document or the exercise
rights of the Purchasers pursuant to the Transaction Documents are otherwise
suspended for any reason; or

 

(v)    the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Underlying Shares upon any exercise of the Additional Investment Rights or, at
any time following the Effective Date, any Shares or Underlying Shares are not
listed on an Eligible Market.

 

(e)    Notwithstanding anything in this Agreement to the contrary, the Company
may, by written notice to the Purchasers, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Purchasers
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
sales activity it would be materially detrimental to the Company (other than
relating solely to the price of the Common Stock). Upon receipt of such notice,
each Purchaser shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Purchaser has received copies of a
supplemented or amended Prospectus or until such Purchaser is advised in writing
by the Company that the then-current Prospectus may be used and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Company’s Board of Directors) the failure to require
such suspension would be materially detrimental to the Company. Furthermore, in
no event may the Company exercise its rights hereunder for a period of more

 

21



--------------------------------------------------------------------------------

than 7 consecutive Trading Days or more than 20 Trading Days in any twelve month
period. Immediately after the end of any suspension period under this Section
6.1(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Purchasers to publicly resell
their Registrable Securities pursuant to such effective Registration Statement.

 

(f) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than a registration
statement on Form S-8 covering shares issuable under the Company’s Amended and
Restated Stock Option Plan and 1994 Directors Stock Option Plan.

 

(g) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 6.1 that each Purchaser shall furnish to the
Company the legal name of such Purchaser, the number of Company Securities
beneficially owned by such Purchaser for the purposes of completing the
Registration Statement and any additional information relating to such Purchaser
that is required by the Commission.

 

6.2    Registration Procedures.    In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a)    Not less than two Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to the Lead Purchaser and
LP Counsel copies of all such documents proposed to be filed, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of LP
Counsel, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Purchasers holding
a majority of the Registrable Securities shall reasonably object within two
Trading Days of receipt.

 

(b) (i)    Subject to Section 6.1(d), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within twelve days,
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Lead Purchaser true and complete copies of all correspondence from
and to the Commission relating to the Registration Statement; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the

 

22



--------------------------------------------------------------------------------

Purchasers thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(c)    Notify the Lead Purchaser of Registrable Securities to be sold and LP
Counsel as promptly as reasonably possible, and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day thereafter,
of any of the following events: (i) the Commission notifies the Company whether
there will be a “review” of any Registration Statement; (ii) the Commission
comments in writing on any Registration Statement (in which case the Company
shall deliver to the Lead Purchaser a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to any
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)    Use commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e)    If requested by a Purchaser, furnish to such Purchaser and LP Counsel,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

 

(f)    Promptly deliver to each Purchaser and LP Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations.

 

(g) (i)    In the time and manner required by each Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the

 

23



--------------------------------------------------------------------------------

Purchasers evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.

 

(h)    Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Purchasers and LP
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Purchaser requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise
subject.

 

(i)    Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement under law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Purchasers may request.

 

(j)    Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k)    Cooperate with any due diligence investigation undertaken by the
Purchasers in connection with the sale of Registrable Securities, including,
without limitation, by making available at reasonable times and upon reasonable
advance notice any documents and information; provided that the Company will not
deliver or make available to any Purchaser material, nonpublic information
unless such Purchaser specifically requests in advance to receive material,
nonpublic information in writing.

 

(l)    Comply with all applicable rules and regulations of the Commission.

 

6.3    Registration Expenses.    The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with Article VI of this Agreement by the Company, including without
limitation (a) all registration and filing fees and expenses, including without
limitation those related to filings with the Commission, any Trading Market and
in connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the
Purchasers), (c) messenger, telephone and delivery

 

24



--------------------------------------------------------------------------------

expenses, (d) fees and disbursements of counsel for the Company, (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market.

 

6.4    Indemnification

 

(a)    Indemnification by the Company.    The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents and employees of each Purchaser,
each Person who controls any such Purchaser (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements, alleged untrue statements, omissions or
alleged omissions are based solely upon information regarding such Purchaser
furnished in writing to the Company by or on behalf of such Purchaser expressly
for use therein, or to the extent that such information relates to such
Purchaser or such Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Purchaser
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (iii) in the case of an
occurrence of an event of the type specified in Section 6.2(c)(v)-(vii), such
Purchaser uses an outdated or defective Prospectus after the Company has
notified such Purchaser in writing that the Prospectus is outdated or defective
and prior to the receipt by such Purchaser of the Advice contemplated in Section
6.5. The Company shall notify the Purchasers promptly of the institution, threat
or assertion of any Proceeding of which the Company is aware in connection with
the transactions contemplated by this Agreement.

 

(b)    Indemnification by Purchasers.    Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of any
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information furnished in writing by or
on behalf of such Purchaser to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the

 

25



--------------------------------------------------------------------------------

extent that (i) such untrue statements or omissions are based solely upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser expressly for use therein, or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in Section
6.2(c)(v)-(vii), such Purchaser uses an outdated or defective Prospectus after
the Company has notified such Purchaser in writing that the Prospectus is
outdated or defective and prior to the receipt by such Purchaser of the Advice
contemplated in Section 6.5. In no event shall the liability of any selling
Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by such Purchaser upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)  Conduct of Indemnification Proceedings.    If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). It
being understood, however, that the Indemnifying Party shall not, in connection
with any one such Proceeding be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties, which
firm shall be appointed by a majority of the Indemnified Parties; provided,
however, that in the case a single firm of attorneys would be inappropriate due
to actual or potential differing interests or conflicts between such Indemnified
Parties and any other party represented by such counsel in such Proceeding or
otherwise, then the Indemnifying Party shall be liable for the fees and expenses
of one additional firm of attorneys with respect to such Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably

 

26



--------------------------------------------------------------------------------

withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)  Contribution.    If a claim for indemnification under Section 6.4(a) or (b)
is unavailable to an Indemnified Party (by reasons other than the specified
exclusions to indemnification), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

27



--------------------------------------------------------------------------------

6.5    Dispositions.    Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.2(c)(v), (vi) or (vii), such Purchaser will discontinue disposition of such
Registrable Securities under the Registration Statement until such Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 6.2(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

6.6    No Piggyback on Registrations.    Neither the Company nor any of its
security holders (other than the Purchasers in such capacity pursuant hereto)
may include securities of the Company in the Registration Statement other than
the Registrable Securities, and the Company shall not from and after the date
hereof through the effective date of such Registration Statement enter into any
agreement providing any such right to any of its security holders.

 

6.7    Piggy-Back Registrations.    If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Purchaser written notice of
such determination and if, within ten days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Purchaser requests to be registered.

 

 

ARTICLE VII

MISCELLANEOUS

 

7.1    Termination.    This Agreement may be terminated by the Company or the
Lead Purchaser, by written notice to the other parties, if the Closing has not
been consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2    Fees and Expenses.    At the Closing, the Company shall pay to Mainfield
Enterprises, Inc. an aggregate of $30,000 for their legal fees and expenses
incurred in connection with its due diligence and the preparation and
negotiation of the Transaction Documents. In lieu of the foregoing payment,
Mainfield Enterprises, Inc. may retain such amount at the Closing or require the
Company to pay such amount directly to LP Counsel. Except as expressly set forth
in the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such

 

28



--------------------------------------------------------------------------------

party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Company Securities.

 

7.3    Entire Agreement.    The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, Company Securities may be assigned to any Person in connection with a
bona fide margin account or other loan or financing arrangement secured by such
Company Securities.

 

7.4    Notices.    Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications are those
set forth on the signature pages hereof, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.

 

7.5    Amendments; Waivers.    No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Purchasers under Article VI and
that does not directly or indirectly affect the rights of other Purchasers may
be given by Purchasers holding at least a majority of the Registrable Securities
to which such waiver or consent relates.

 

7.6    Construction.    The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

29



--------------------------------------------------------------------------------

7.7    Successors and Assigns.    This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers all Company Securities held by it, provided such transferee agrees in
writing to be bound, with respect to the transferred Company Securities, by the
provisions hereof that apply to the “Purchasers.” Notwithstanding anything to
the contrary herein, Company Securities may be assigned to any Person in
connection with a bona fide margin account or other loan or financing
arrangement secured by such Company Securities.

 

7.8    No Third-Party Beneficiaries.    This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.7 and each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

 

7.9    Governing Law; Venue; Waiver of Jury Trial.    ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

7.10    Survival.    The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Company Securities, as applicable.

 

30



--------------------------------------------------------------------------------

7.11    Execution.    This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

7.12    Severability.    If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13    Rescission and Withdrawal Right.    Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

7.14    Replacement of Securities.    If any certificate or instrument
evidencing any Company Securities is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also comply with all applicable
regulations and reasonable procedures and pay any reasonable third-party costs
associated with the issuance of such replacement Company Securities.

 

7.15    Remedies.    In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

7.16    Payment Set Aside.    To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to the Additional Investment
Rights or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company by a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or

 

31



--------------------------------------------------------------------------------

federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

7.17    Adjustments in Share Numbers and Prices.    In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

7.18    Independent Nature of Purchasers’ Obligations and Rights.    The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no other Purchaser will be acting as agent of such Purchaser
in connection with monitoring its investment hereunder. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

 

[Signature pages to follow]

 

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

     HI-TECH PHARMACAL CO., INC.      BY:    /S/    DAVID S. SELTZER     

--------------------------------------------------------------------------------

     Name:  David Seltzer      Title:    President and CEO      Address for
Notice:      Hi-Tech Pharmacal Co., Inc.      369 Bayview Avenue     
Amityville, New York 11701      Facsimile No.: (631) 789-      Telephone No.:
(631) 789-8228      Attn: Chief Financial Officer

With a copy to:                

   Tashlik, Kreutzer, Goldwyn & Crandell P.C.      40 Cuttermill Road      Great
Neck, New York 11021      Facsimile No.: (516) 829-6509      Telephone No.:
(516) 466-8005      Attn: Martin M. Goldwyn, Esq.



--------------------------------------------------------------------------------

     MAINFIELD ENTERPRISES, INC.      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Mainfield Enterprises, Inc.      c/o Sage Capital Growth, Inc.      660 Madison
Avenue, 18th Floor      New York, New York 10021      Attn: Eldad Gal     
Facsimile No.: (212) 651-9010      Telephone No.: (212) 651-9000

With a copy to:                

   Proskauer Rose LLP      1585 Broadway      New York, New York 10036-8299     
Facsimile No.: (212) 969-2900      Telephone No.: (212) 969-3000      Attn: Adam
J. Kansler, Esq.



--------------------------------------------------------------------------------

     EVERSPRING MASTER FUND LTD.      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Everspring Master Fund Ltd.      Bank of Bermuda (Cayman) Limited      36C
Bermuda House      British American Centre      Dr. Roy’s Drive      George
Town, Grand Cayman      Cayman Islands, B.W.I.      Attn: Ted Kaleem     
Telephone No.: (212) 350-5666      Facsimile No.: (212) 350-5661



--------------------------------------------------------------------------------

     SMITHFIELD FIDUCIARY LLC      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Smithfield Fiduciary LLC      c/o Highbridge Capital Management, LLC      9 West
57th Street, 27th Floor      New York, New York 10019      Attn: Ari J. Storch /
Adam J. Chill      Facsimile No.: (212) 751-0755      Telephone No.: (212)
287-4720



--------------------------------------------------------------------------------

     SF CAPITAL PARTNERS LTD.      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
SF Capital Partners Ltd.      3600 South Lake Drive      St. Francis, WI 53235  
   Telephone No.: 414-294-7016      Facsimile No.: 414-294-4416



--------------------------------------------------------------------------------

     CRANSHIRE CAPITAL, L.P.      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Cranshire Capital, L.P.      c/o Mitchell P. Kopin      666 Dundee Road, Suite
1901      Northbrook, IL 60062      Attn: Mitchell P. Kopin      Telephone No.:
847-562-9030      Facsimile No.: 847-562-9031



--------------------------------------------------------------------------------

     DEEPHAVEN SMALL CAP GROWTH FUND LLC      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Deephaven Small Cap Growth Fund LLC      130 Cheshire Lane, Suite 102     
Minnetonka, MN 55305      Attn: Bruce Lieberman      Telephone No.: 952-249-5543
     Facsimile No.:



--------------------------------------------------------------------------------

     PORTSIDE GROWTH & OPPORTUNITY FUND      By:     

--------------------------------------------------------------------------------

     Name:        Title:    Authorized Signatory      Address for Notice:     
Portside Growth & Opportunity Fund      c/o Ramius Capital Group, L.L.C.     
666 Third Avenue, 26th Floor      New York, NY 10017      Attn: Jeffrey Smith
and Andrew Strober      Telephone No.: (212) 845-7955      Facsimile No.: (212)
845-7999



--------------------------------------------------------------------------------

Exhibits:

 

A   Form of Additional Investment Right

B   Company Transfer Agent Instructions

C   Opinion of Company Counsel

D   Plan of Distribution

 



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

--------------------------------------------------------------------------------

   Units


--------------------------------------------------------------------------------

  

Underlying

Shares

--------------------------------------------------------------------------------

  

Company

Purchase

Price

--------------------------------------------------------------------------------

MAINFIELD ENTERPRISES, INC.

   450,000    135,000    $ 13,144,500

DEEPHAVEN SMALL CAP GROWTH FUND LLC

   100,000    30,000    $ 2,921,000

SMITHFIELD FIDUCIARY LLC

   100,000    30,000    $ 2,921,000

SF CAPITAL PARTNERS LTD.

   100,000    30,000    $ 2,921,000

CRANSHIRE CAPITAL, L.P.

   55,000    16,500    $ 1,606,550

PORTSIDE GROWTH & OPPORTUNITY FUND

   35,000    10,500    $ 1,022,350

EVERSPRING MASTER FUND LTD.

   20,000    6,000    $ 584,200

Total

   860,000    258,000    $ 25,120,600